Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Komenda (Reg. No. 56,556) on 01/29/2021.
The application has been amended as follows:

Amend the claims as follows:

Claim 11,
Replace lines 3-5 with the following so that it reads:
-- a root port complex compliant with a Peripheral Component Interconnect Express (PCIe) protocol, the root port complex local to and connected to the CPU, the root port complex to: --

Claim 21,
Line 5, replace “GPIO” with -- GPIO circuit --.

Line 4, replace “CPU rootport” with -- CPU root port --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
E. et al., US Patent Appl. Pub. No. 2014/0195835, teaches selectively waking in advance, a PCIe root port prior to a CPU being powered up (Abstract, FIG(s). 1A-B, paragraphs 0023-0026).
Mooney et al., US Patent Appl. Pub. No. 2014/0208126, teaches data rate adjustments and power to clock circuits for an IO device (compatible with PCI Express) coupled between host device (PCH) and peripheral device (Abstract, FIG(s) 1-2, paragraphs 0015-0019).
Applicant’s Admitted Prior Art (AAPA) teaches microchips utilizing platform controller hubs (PCHs) and CPUs including PCIe root port controller interconnected via root complex with local busses (specification, paragraphs 0002-0003).
Regarding claims 1 and 11, none of the prior art and the AAPA disclose or suggest the power management sequence, including transmitting to a platform controller hub (PCH) compliant with a Peripheral Component Interconnect Express (PCIe) protocol, a first clock request message, the first clock request message comprising a first bit set to assert a clock request transmit on a 3.3 volt general purpose input/output (GPIO) pin local to the PCH, detecting that a connected device is entering into a power management state, and transmitting to the PCH, a second clock request message, the second clock request message comprising the first bit set to deassert the clock request transmit and a second bit to assert a clock request protocol on a 3.3 volt GPIO pin, in combination with the remaining claim elements.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186